           Case 1:20-cv-09358-CM Document 3 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUDI DUNCAN,
                           Plaintiff,
                    -against-                                         1:20-CV-9358 (CM)
MIRAMAR ANIMAL CLINIC; JANE DOE,                                     TRANSFER ORDER
CARRIBEAN TOWERS/PDSJ/JOHN
DOE/JOHN DOE,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, a resident of New Rochelle, New York, appears pro se and asserts claims under

the Court’s diversity jurisdiction. All the defendants appear to be located in San Juan, Puerto

Rico, and Plaintiff seeks $900 million in damages. For the reasons discussed below, the Court

transfers this action to the United States District Court for the District of Puerto Rico.

       Under the applicable venue provision, 28 U.S.C. § 1391(b), a civil action may be brought

in:

       a judicial district in which any defendant resides, if all defendants are residents of
       the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

Under 28 U.S.C. § 1391(c)(1), for venue purposes, a “natural person” resides in the judicial

district where the person is domiciled. And under § 1391(c)(2), for venue purposes, any other

“entity with the capacity to sue and be sued in its common name under applicable law, whether

or not incorporated, shall be deemed to reside, if a defendant, in any judicial district in which
              Case 1:20-cv-09358-CM Document 3 Filed 11/10/20 Page 2 of 2




such defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question.”

       Plaintiff alleges no facts that would suggest that this Court is a proper venue for her

claims. She alleges that the defendants are located in Puerto Rico, and seems to allege that the

events giving rise to her claims occurred in Puerto Rico. Thus, venue for this action lies in the

District of Puerto Rico. See § 1391(b)(1), (2). Accordingly, the Court transfers this action to the

United States District Court for the District of Puerto Rico. 28 U.S.C. § 1406(a).

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Clerk of Court is further directed to transfer this action to the United States District

Court for the District of Puerto Rico. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. A summons

shall not issue from this Court. This order closes this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:      November 10, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
